This is an application for a writ of certiorari to review a judgment of the Middlesex Court of Common Pleas, affirming an award of compensation by the Workmen's Compensation Bureau. A number of reasons are urged in support of the application, only one of which we need consider. According to the determination of facts, there was before the Bureau a stipulation that petitioner had received "25% partial permanent, or 125 weeks plus 10 teeth, or a total of $2,199.45." The Deputy Commissioner made an award "that judgment final be and the same is hereby entered in favor of the petitioner and against the respondent for 40% partial permanent or 200 weeks, at $13.33 a week, less 25% or 125 weeks heretofore paid, leaving a balance of 75 weeks still due and owing, which, at $13.33 a week, amounts to $995.75." If the award of 25% is all that the stipulation contemplated as payment for partial permanent disability, then the Bureau's finding that there was $995.75 due and unpaid is correct, but obviously the total paid for partial permanent was $2,199.45, which is more than the 125 weeks represented by 25%.
It is clear that there are questions calling for determination and therefore a writ of certiorari will be allowed. *Page 481